AMENDMENT TO THE ADVISORS SERIES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 13th day of March, 2015, to the Transfer Agent Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”), on behalf of its separate series listed on Amended Exhibit W attached hereto (as amended from time to time), and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Amended Exhibit W is hereby superseded and replaced with Amended Exhibit W attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By:/s/Douglas G. Hess By: /s/ Michael R. McVoy Printed Name:Douglas G. Hess Printed Name:Michael R. McVoy Title:President
